NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

                               :
TERENCE THOMPSON,              :
                               :    Civil No. 11-7164 (RMB)
                Petitioner     :
                               :
      v.                       :         OPINION
                               :
CHARLES WARREN, et al.,        :
                               :
                Respondents    :
                               :

BUMB, District Judge

     This matter comes before the Court upon Petitioner’s motion

to alter judgment pursuant to Federal Rule of Civil Procedure 59(e)

(ECF No. 46) and Respondents’ brief in opposition (ECF No. 47.)

For the reasons discussed below, the Court denies reconsideration.

I. BACKGROUND

     Following a jury trial in the New Jersey Superior Court, Law

Division, Camden County, Petitioner was convicted of robbery,

felony murder, and related offenses. State v. Thompson, 2011 WL

499394 at *2 (N.J. Super. Ct. App. Div. Feb. 15, 2011). On April

28, 2000, Petitioner was sentenced to an aggregate sentence of

life in prison without parole. Thompson, 2011 WL 499394 at *2. On

December 4, 2003, the Appellate Division, affirmed Petitioner’s

convictions but remanded for a sentencing modification. (ECF No.

37-9 at 6-7.) On February 13, 2004, the trial court re-sentenced
Petitioner, again sentencing him to life in prison without parole.

Thompson, 2011 WL 499394 at *3. The Supreme Court of New Jersey

denied certification, State v. Thompson, 179 N.J. 373 (2004), and

the Supreme Court of the United States denied certiorari. Thompson

v. New Jersey, 543 U.S. 888 (Oct. 4, 2004).

     On October 13, 2004, Petitioner filed a petition for post-

conviction relief. (ECF No. 37-19.) Thompson, 2011 WL 499394 at

*3. The PCR court denied relief. Id. at *3-4. On February 15, 2011,

the Appellate Division affirmed the PCR court. Id. at *4-12. The

Supreme Court of New Jersey denied certification on June 16, 2011.

State v. Thompson, 207 N.J. 35 (2011).

     On December 9, 2011, Petitioner filed a Petition for Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254. (Pet., ECF No. 1.) On

January 15, 2015, this Court granted a stay until Petitioner

exhausted Point Three of his petition in the state courts by

raising his claim that trial counsel was ineffective for failing

to advise Petitioner of his maximum sentencing exposure of life

without parole. (Order, ECF No. 30.)

     Accordingly, on February 25, 2015, Petitioner filed a second

petition for post-conviction relief (PCR) in the Superior Court,

Law Division, Camden County. (ECF Nos. 37-35, 37-36 and 37-37.)

The PCR court denied the claim of ineffective assistance of counsel

but nonetheless re-sentenced Petitioner to a thirty-year term of

imprisonment, with a thirty-year period of parole ineligibility;

                                2
the minimum sentence he could receive based upon his convictions.

(ECF No. 37-81 at 41).

      Petitioner filed a Notice of Appeal. (ECF No. 37-36.) The

Appellate Division found that the PCR court was without authority

to resentence Petitioner. (ECF No. 37-43 at 5.) Accordingly, the

Appellate Division vacated the Judgment of Conviction entered by

the   PCR   judge,   and   remanded   for   an   entry   of   a   Judgment   of

Conviction consistent with the originally imposed sentence. (Id.

at 6.) On March 16, 2018, an Amended Judgment of Conviction was

entered, consistent with the Appellate Division’s ruling. (ECF No.

37-44.) On October 5, 2018, the New Jersey Supreme Court denied

Petitioner’s petition for certification. (ECF No. 37-39.) This

Court denied Petitioner’s petition for writ of habeas corpus under

28 U.S.C. § 2254 by Opinion and Order dated November 19, 2019.

(Opinion, ECF No. 44; Order, ECF No. 45.)

II.   DISCUSSION

      Federal Rule of Civil Procedure 59(e) provides, “[a] motion

to alter or amend a judgment must be filed no later than 28 days

after the entry of the judgment.” Local Civil Rule 7.1(i) governs

motions for reconsideration in the District of New Jersey. The

rule permits a party to seek reconsideration by the Court of

matters which the party “believes the Judge or Magistrate Judge

has overlooked” when it ruled on the motion. The movant must

demonstrate either: “(1) an intervening change in the controlling

                                      3
law; (2) the availability of new evidence that was not available

when the court [issued its order]; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice.” Max's

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing

N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

Cir. 1995)). “A motion for reconsideration should not provide the

parties with an opportunity for a second bite at the apple.”

Tishcio v. Bontex, Inc., 16 F.Supp.2d 511, 532 (D.N.J. 1998)

(citation omitted).

     Petitioner’s motion is a rehashing of arguments considered

and rejected by the Court in its denial of Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2254. “When a motion

for reconsideration raises only a disagreement by a party with a

decision of the court, that dispute ‘should be dealt with in the

normal appellate process, not on a motion for reargument[.]’”

Tischio, 16 F. Supp. 2d at 532 (citing Database America, Inc. v.

Bellsouth Advertising & Pub. Corp., 825 F.Supp 1216, 1220 (D.N.J.

1993); Florham Park Chevron, Inc. v. Chevron U.S.A., Inc., 680

F.Supp. 159, 163 (D.N.J.1988)).

III. CONCLUSION

     For   the   reasons    set   forth      above,     the     Court    will    deny

Petitioner’s     motion   for   reconsideration.          The    Court    denies    a

certificate    of   appealability      because        Petitioner’s      motion   for

reconsideration     is    meritless.       See   28    U.S.C.    §   2253(c)      (“A

                                       4
certificate of appealability may issue under paragraph (1) only if

the applicant has made a substantial showing of the denial of a

constitutional right.”)



An appropriate Order follows.



Dated: March 17, 2020

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                5
